Citation Nr: 0103540	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome of the right knee, status 
post arthroscopy, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a temporary total convalescence rating 
pursuant to 38 C.F.R. § 4.30 (2000) following a December 1995 
right knee arthroscopy.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1998.  

In an August 2000 rating action, the RO assigned a temporary 
total rating following surgery for the service-connected 
right knee disability, effective on February 29 through March 
2000.  

In August 2000, the veteran disagreed with the temporary 
total rating assignment and also raised the issue of 
entitlement to service connection for various other 
disorders.  As these matters have not been developed for 
appellate review, they are referred back to the RO for the 
appropriate action.  



FINDING OF FACT

The service-connected patellofemoral syndrome of the right 
knee, status post arthroscopy is shown to be productive of a 
disability picture that more nearly approximates one 
consistent with a symptomatic dislocated cartilage with 
episodes of pain and effusion.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected patellofemoral syndrome of the right 
knee, status post arthroscopy are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5256, 
5257, 5258, 5259 5260, 5261, 5262 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


1.  Factual Background

By rating action in December 1993, service connection was 
granted for patellofemoral syndrome of the right knee on the 
basis of the service medical records which showed a right 
knee injury during service.  A noncompensable evaluation was 
assigned effective on September 25, 1991.  

In June 1995, the veteran submitted his claims, to include a 
claim for a compensable rating for the service-connected 
right knee disability.  

On VA examination in November 1995, the veteran complained of 
right knee pain, popping, giving way and locking, which was 
aggravated with walking up and down stairs.  He indicated 
that he was unable to knee or squat.  The diagnosis was that 
of right patellofemoral syndrome, rule out right lateral 
meniscus tear.

Private medical records show that the veteran underwent an 
arthroscopy of the right knee with synovectomy in December 
1995.  A subsequent December 1995 treatment record noted that 
the veteran was doing well and denied specific problems.  
Another entry noted that the veteran was two days 
postoperative arthroscopy of the right knee.  It was noted 
that he was doing well.  It was indicated that he was walking 
well without crutch support and that the incisions were 
healing fine.  The examiner indicated that the veteran should 
work on full range of motion exercises and ambulate with full 
weight bearing as tolerated.  It was indicated that he should 
not do any hyperactive things such as dancing or walking 
through a lot of snow.  It was indicated that general walking 
was fine on a limited basis less than a mile at a time.  It 
was noted that he should return in two weeks for 
reevaluation.  

A January 1996 private outpatient record noted that the 
veteran was having some problems with his right knee after 
arthroscopy.  It was indicated that there was sensation of 
pressure in the lateral and anterior aspect just beside his 
patella especially when he was going up and down steps.  It 
was noted that this had begun the day before even though he 
had been a little active in exercising since his last visit.  
The veteran reported that the swelling had gone down a lot.  
The examination revealed good extension actively.  There was 
good flexion to approximately 120 degrees with extension 
noted.  The veteran complained of tenderness in the area of 
the lateral and anterior to patella region.  The examiner 
indicated that there was pain with hyperextension of his leg, 
as if there was some capsular, ligamentous and tendon 
tightness.  It was noted that there was grade 1 effusion.  
The examiner indicated that the veteran should continue 
working on range of motion and not to do any active running, 
going up and down steps, jumping jacks, etc.  It was noted 
that shoveling snow and activities such as that were okay if 
he took it easy, as the examiner wanted him to work with it 
some.  It was instructed to use ice massage and anti-
inflammatory medication.  

A January 1996 private medical statement referred to the 
December 1995 operative noted and included an impression of 
right knee injury associated with Gulf war, treated with 
videoarthroscopy and synovectomy.  The prognosis was 
indicated as guarded as the veteran was still having some 
stiffness and tightness of the knee.  

In a February 1996 rating action, the RO assigned a 10 
percent rating for the service-connected right knee disorder, 
effective on June 27, 1995.

A March 1996 private medical record noted that the veteran 
had had an arthroscopy in December 1995.  It was indicated 
that after synovectomy had been performed, he had significant 
results.  It was noted that it was still not 100 percent, but 
had been very helpful.  It was indicated that it had been 
three months since the surgery and the veteran was still in 
rehabilitation.  The examiner indicated that the veteran 
should be able to go back to general duty without extreme 
heavy lifting or pushing/pulling within two months.  

VA outpatient records dated from January 1997 to March 1998, 
show treatment for right knee pain in October and December 
1997.  

In January 1998, the veteran testified at his RO hearing that 
he was taking Naprosyn for his right knee disorder.  He also 
indicated that he wore a knee brace issued by the VA.  He 
testified that he had difficulty walking up and down stairs 
and straightening the right knee and had right knee pain that 
was somewhat better after surgery.  He testified that the 
pain increased when the climate changed from hot to cold.  He 
indicated that he walked with a cane due to right knee pain.  
He testified that, in July 1997, he had severe knee pain and 
had to use a wheelchair for about three weeks.  He indicated 
that the right knee swelled after a day's work or any 
physical strain on the leg.  He indicated that the right knee 
had given out on occasion.  

On VA examination in May 1998, the veteran complained of 
right knee pain with decreased function.  He reported pain 
with palpation, both medially and laterally, to the patellar 
tendon with the right knee along the joint line.  He 
complained of pain with increased activity and that the knee 
would lock up a flexed position on occasion.  It was noted 
that he was employed doing hydraulic work in a garage.  
Examination revealed right knee pain with posterior drawer 
pressure.  The ligaments were stable.  The right knee had 
flexion to 146 degrees with hyperextension to 4 degrees.  

VA X-ray studies of the right knee performed in May 1998 
showed normal bone formation, good mineralization and no 
acute abnormalities.  The joints were maintained without 
arthritic change.  There was no joint effusion.  No intra-
articular loose bodies were present.  The surrounding soft 
tissues were unremarkable.  The radiologic impression was 
that of negative examination.  

VA hospital records show that the veteran underwent 
arthroscopy of the right knee with excision of plica in 
February 2000.  

A March 2000 VA treatment note shows that the veteran was 
seen for reevaluation of his right knee four weeks post 
arthroscopy.  It was noted that at the time of the surgery, a 
band passing from the medial aspect of the knee toward the 
patellar tendon was found and resected.  It was indicated 
that he was doing well with complaints of discomfort 
described as a stiffness and a discomfort medially.  

The veteran reported that his preoperative symptoms were 
resolved.  It was indicated that his only point of tenderness 
was over the area of the medial retinaculum.  The assessment 
was that of postoperative resection of patellar plica band 
with good result.  It was indicated that he should continue 
exercises and anti-inflammatory medication with a final 
reassessment in a couple of months.

An April 2000 outpatient record shows that the veteran 
reported that the knee had been swelling and was sore.  On 
examination, minimal swelling of the right knee was noted.  

An April 2000 VA clinical record indicated that in April 
2000, the orthopedic surgeon stated that the veteran could 
work without restrictions.  

On VA examination in June 2000, the veteran reported that he 
was unable to do any sports at all because of his right knee 
problem.  He indicated that he had been issued a knee brace 
but did not use it very often.  The examination showed that 
there was no swelling of the right knee.  There was slight 
atrophy of the right quadriceps area as compared to the left.  
The examiner indicated that there was no loss of knee motion 
of either knee.  Both knees had extension to 0 degrees with 
flexion to 140 degrees.  Both knees were stable in all 
phases.  It was noted that there were well-healed 
arthroscopic portal scars of the right knee that were not 
tender.  There was slight discomfort of patellar motion 
noted, more on the right than the left.  Both patellae 
tracked normally.  The impression included that of history of 
internal derangement of the right knee with two subsequent 
arthroscopic procedures.  


2.  Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The Board has considered this new legislation with regard to 
the veteran's increased rating claim.  The Board finds that, 
as the veteran has been afforded VA examinations and an 
opportunity to submit other medical evidence in connection 
with his claim, no further assistance in developing the facts 
pertinent to his claim is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability or 
pain during flare-ups.  

The service-connected right knee disorder is currently rated 
under Diagnostic Codes 5262-5259.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (2000).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a including Diagnostic Code 
5258 (2000).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating. 38 C.F.R. § 4.71a including Diagnostic 
Code 5259 (1999).  

Leg limitation, with flexion limited to 15 degrees, warrants 
a 30 percent rating.  38 C.F.R. § 4.71a including Diagnostic 
Code 5260 (2000).  

Leg limitation, with extension limited to 45 degrees, 
warrants a 50 percent rating. Leg limitation, with extension 
limited to 30 degrees, warrants a 40 percent rating. Leg 
limitation, with extension limited to 20 degrees, warrants a 
30 percent rating. Leg limitation, with extension limited to 
15 degrees, warrants a 20 percent rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5261 (2000).  

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by moderate knee or ankle disability 
warrants a 20 percent rating, and a marked knee or ankle 
disability warrants a 30 percent evaluation. A 40 percent 
rating may be assigned for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. § 
4.71a including Diagnostic Code 5262 (2000).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (2000).  

The Board finds, based on it review of the case, that the 
veteran should be evaluated under Diagnostic Code 5258, by 
analogy to the cartilage damage of the right knee.  

The Board notes that the veteran has undergone several 
arthroscopic surgeries of the right knee.  The Board finds 
that the internal damage to the knee joint in this case more 
nearly approximates a disability picture reflective of a 
symptomatic dislocated cartilage with episodes of pain and 
effusion.  

The recent medical evidence shows that the veteran complained 
of locking and swelling of the right knee in connection with 
his surgery in February 2000.  As such, the Board finds that 
the medical evidence supports the assignment of a 20 percent 
rating in this case.  

The medical evidence, however, is against the assignment of a 
rating in excess of 20 percent.  A related severe functional 
limitation due to pain is not demonstrated by the medical 
evidence in the Board's opinion.  In this regard, the Board 
notes that medical evidence does not demonstrate ankylosis of 
the right knee, severe instability, flexion limited to 15 
degrees or limitation of extension to 20 degrees that would 
warrant a rating in excess of 20 percent.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  

The Board has considered all the relevant factors and finds 
that the current evidence of record does not indicate that 
the veteran suffers from additional functional loss due to 
pain or weakness, other than the functional loss contemplated 
by the award of a 20 percent evaluation, and thus, a 
disability evaluation in excess of the 20 percent awarded is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.  



ORDER

An increased rating of 20 percent for the service-connected 
patellofemoral syndrome of the right knee, status post 
arthroscopy is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  





REMAND

The veteran seeks a temporary total rating based on 
convalescence following arthroscopy surgery on the right knee 
in December 1995.  In November 1998, the veteran asserted 
that he was entitled to a temporary total rating from 
December to May 1995.  

As noted hereinabove, the veteran has submitted a March 1996 
private medical record which noted that it had been three 
months since the surgery and that the veteran was still in 
rehabilitation.  The examiner indicated that the veteran 
should be able to go back to general duty without extreme 
heavy lifting or pushing/pulling within two months.  

The Board finds that additional development of the medical 
evidence is necessary prior to final adjudication of this 
claim.  The RO should obtain all private and VA 
rehabilitation therapy records dated after the veteran's 
December 1995 surgery and any other private or VA medical 
records pertaining to that surgery and his convalescence, not 
previously secured.  

As noted, Veterans Claims Assistance Act of 2000 establishes 
a number of procedural requirements for VA in dealing with 
claims for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him following 
arthroscopic surgery on the right knee in 
December 1995, including all providers of 
rehabilitation therapy.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.  Once obtained, all records 
must be associated with the claims 
folder.  The RO should also obtain copies 
of any additional VA treatment records 
pertaining to treatment and 
rehabilitation therapy following the 
December 1995 right knee surgery, not 
previously obtained, and associate those 
records with the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the veteran's claim.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

